 CORDIN TRANSPORTCordin Transport,Inc.andRichard Kozlowski. Case7-CA-28079August 23, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn April 18, 1989, Administrative Law JudgeElbertD. Gadsden issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions3 and to adopt the recommendedOrder.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CordinTransport, Inc.,Dearborn,Michigan, its officers,agents,successors,and assigns,shall take the actionset forth in the Order.'The Respondenthas excepted to some of the judge'scredibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexamined therecord andfind no basis for reversingthe findings2 The judgeerroneously found that SupervisorMark Maynard,ratherthan Mark Chambers,did not interrogate Maynard2In adopting the judge's finding that the Respondent violated Sec.8(a)(1) by soliciting employee RichardKozlowski topersuade fellow em-ployees to vote againstthe Union, we find theinstant case to be distin-guishablefromPage Avjet.Inc, 278 NLRB 444 (1986), andGary AircraftCorp., 190 NLRB 306 (1971), enfd in part 468 F 2d 562 (5th Cir 1972),on the basis that the solicitations here occurred under coercive circum-stancesTherequests were madeby theRespondent's vice president inthe Respondent's front office,and were made in thecontext ofstatementsthat the Respondentcould not afford the Union. Further,the Respondenthad informedKozlowski in April1988 that it could make no promiseswhile the election was pending unless the employeeswithdrew theirunion cards.In this context,the request that Kozlowski solicit employeesto vote against the Union isviolativeAlso, in agreeing with the judge's conclusion that Respondent har-bored animustoward theunion activities of its employees and that theRespondent violated Sec 8(a)(3) by dischargingemployee Kozlowski forengaging in union activities, we rely on the Respondent's unlawful solici-tation ofKozlowski tourge employees to vote againstthe Union as evi-dence of union animusFurther,we note that the Respondent dischargedKozlowski,a known union activist,only 7 days after theelectionFinal-ly, inasmuch as we agree with the judge that the Respondent'sprofferedreason for discharging Kozlowski was pretextual,we find that an 8(a)(3)violationwas establishedunderWright Line,251NLRB 1083 (1980),enfd.662 F2d 899 (1st Cir 1981),certdenied455 U S 989 (1982) SeeLimestone Apparel Corp.,255 NLRB 722 (1981), enfd.705 F 2d 799 (6thCir. 1982). The General Counsel did not exceptto the judge's failure tofind that the dischargeof employee KozlowskiindependentlyviolatedSec. 8(a)(1) of the Act.237Richard Czubaj, Esq.,for the General Counsel.Robert J.Finkel,Esq.andJody Greenberg,Esq (Finkel,Whitefteld &Selik,P.C.),ofSouthfield,Michigan, forthe Respondent.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge. Therecord shows that charges of unfair labor practices werefiledonMay 12, 1988, by Richard Kozlowski (theCharging Party), against Cordin Transport, Inc. (the Re-spondent).On behalf of the General Counsel, the Re-gional Director for Region 7 issued a complaint againstthe Respondent on May 12, 1988.In substance the complaint alleges that the Respondentsolicited the Charging Party employee to urge his fellowemployees to vote against the Union in the scheduled up-coming election; and that the Respondent coercively in-terrogated an employee about how he was going to votein the scheduled union election, in violation of Section8(a)(1) of the Act; and that the Respondent discriminatedagainst theCharging Party employee by discharging himbecause of his concerted and union activity on behalf ofand in support of fellow employees and the Union, inviolation of Section 8(a)(1) and (3) of the Act.The Respondent filed an answer on June 22, 1988, de-nying that it has engaged in any unfair labor practices asalleged in the complaint.The hearing in the above matter was held before me inDetroit,Michigan, on October 6, 1988. Briefs have beenreceived from counsel for the General Counsel andcounsel for the Respondent, respectively, which havebeen carefully considered.On the entire recordin this caseand from my observa-tion of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACTI.JURISDICTIONThe Respondent is, and has been atall timesmaterialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Michigan. As such,Respondent has maintained its only office and place ofbusiness at 2801 Schaefer Road, Dearborn, Michigan (theDearborn place of business). There, the Respondent en-gaged inthe interstate transportation of motor vehicles.During the calendar year ending December 31, 1987, arepresentative period, Respondent in the course and con-duct of its business operations, derived gross revenues inexcess of $50,000 for the transportation of automobilesfrom the State of Michigan directly to points locatedoutside the State of Michigan.During thesameperiod of time, the Respondent per-formed services valued in excess of $50,000 for the FordMotor Company, which enterprise shipped goods andmaterials valued in excess of $50,000 from its plants lo-cated in the State of Michigan directly to customers lo-cated outside the State of Michigan.296 NLRB No. 34 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe complaintalleges, the answer admits, and I findthatRespondent is, and has been at all times materialherein, an employer engaged in commercewithin themeaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Truck DriversLocal299, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIO (the Union)is,and has been at alltimesmaterial herein,a labor organization within themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationRespondent,Cordin Transport,Inc., operates a truck-ing transport terminal in Dearborn, Michigan,where it isengaged in transporting motor vehicles for motor compa-nies to designations of its motor-company customers. Itslargest customer is Ford Motor Company, called FordWest, which constitutes 50-60 percent of Respondent'stotal business operation.Respondent's terminal employees were engaged in aunion organizational campaign in 1986, but after somediscussionwith management,they withdrew the repre-sentative petition for a union election and abandonedtheir organizingeffort.In the spring of 1988, Respondent's terminal employ-ees again engaged in a union organizing campaign, ob-tained a representative petition for an election, and anelectionwas in fact held on May 5,1988.On May 12,1988, one of the employees who was involved in bothorganizing campaigns was dischargedby. theRespond-ent.The issues raised by the complaint and the evidenceare:1.Whether the Respondent terminated the employeebecause of protected concerted or union organizing ac-tivities.2.Whether the Respondent coercively interrogated anemployee the day before the election about how the em-ployee was going to vote in the election.At all times material herein,the following named per-sons occupied the positions set opposite their respectivenames, have been and are now supervisors of the Re-spondent,within the meaning of Section 2(11) of theAct:Robert ChambersVice President forMarketingMark ChambersVice President & GeneralManager'B. The Union Organizing Activity of Respondent'sEmployees and Respondent's Reactions TheretoThe undisputed facts of record show that RichardKozlowski was employed by Respondent 5 years as atruckdriver. In 1986, Kozlowski, on behalf of fellow em-'The uncontrovertedfacts setforth aboveare not in conflict in therecordployees, obtained union authorization cards from Local299, distributed them to, and discussed them with, em-ployees in the office trailer and parking lot, and collectedthe signed cards from the employees and returned themto theLocal.A petition for an election was filed.The uncontroverted testimony shows that after therepresentative petitionwas filed in 1986,Robert (Bob)Chambers,vice president for marketing and supervisorwithin the meaning of the Act, talked with Kozlowskiand all other employees,individually and in small andlarge groups,on several occasions about the Union. Indoing so Chambers outlined to the employees why hefelt there was no need for the Teamsters Union to repre-sent the employees.He undeniably told them Respondentwas not making much money because it was competingwith other companies;that he could not make any dealswith the employees about a raise because that would beagainst the law,with the representative petition for anelection pending.However, truckdriver Kozlowski testified that BobChambers told him if the employees got their unioncards back he could talk to them about a raise. VicePresident Bob Chambers did not specifically deny thathe made the latter statement,and I credit Kozlowski thatChambers did make that statement,not only because hedid not deny it, but also because the statement is not in-consistent with Chambers'testimony that he was advisedby legal counsel that he could not make promises oroffer awards to employees while a petition for an elec-tionwas pending; and that counsel also furnished him a25-page document outlining what he could say and couldnot say to organizing employees, and directed him tohave management personnel to read the document. Man-agement personnel(Bob Chambers, Mark Chambers, andGene Anderson)read the document.2Consequently,sinceChambers told Kozlowski hecould not make any promises to the employees while therepresentative petition was pending,Kozlowski testifiedthat he got together with the employees and said to themwhy pay $26 a month to the Union, if they did not haveto pay it. Thereafter he went to the union hall and toldDon Smith to cancel the representative petition. Koz-lowski testified that he told Bob Chambers that he wasworking on having the representative petition with-drawn.When the election was called off the day beforeitwas scheduled to be held, Kozlowski said Bob Cham-bers knew he was responsible for having the petitionwithdrawn, and he might have told Bob Chambers hewas the one responsible for withdrawing it. Thereafter,Kozlowski said whenever Bob Chambers talked to theemployees about a requested raise, Chambers would givethemthe "the hard luck story of how brokeRespondentwas" and that it could not afford to compete with othertruckingcompanies.2 1 was persuaded by the demeanor and testimony of Bob Chambersthat he was legally advised by legal counsel and that he did comply withthe legal advice given to him.For this reason I do not credit the uncor-roborated testimony of Kozlowski that Mark Chambers told him if theemployees brought in the Union,Respondent would close up the busi-ness. I am not persuaded that Chambers would have blatantly disregard-ed the advice of legal counsel by stating he would close down the busi-ness if the employees unionized the Respondent. CORDIN TRANSPORTIn February 1988, Kozlowski again went to the unionhall of Local 299 and talked with Don Smith, who gavehim union authorization cards.Kozlowski distributed thecards to employees and all of them signed a card and re-turned it to him. He, in turn,returned all of the signedcards to the Local(Don Smith).Kozlowski said 2 or 3weeks thereafter,and before the representative petitionwas filed,Supervisor Mark Chambers came to him andsaid"yourbuddyDon Smith calledfromthe union hall."Kozlowski said he told Mark Chambers he knew as earlyas 30 days before that the Union was coming in.The undisputed evidence further shows that aroundGood Friday in April 1988,Kozlowski called SupervisorBob Chambers and requested to see him. Chambers toldhim to come to the office.When Kozlowski arrived hepresented a list of requested benefits and privileges theemployees had asked him the night before to present tomanagement,which request they felt could be includedin a contract with the Respondent and the employeeswould not have to unionize.The list included suchthings as seniority,installation of a timeclock,pensions,better insurance,a request that none of the employees befired for filing the petition,and that employees have em-ployee representationwhenever they are being disci-plined.Kozlowski personally requested that Respondentdeduct $1.55 from his check and put it in an IRA ac-count for him.Bob Chambers told Kozlowski it was notlawful for him to talk(negotiate)with the employeeswhile a union election was pending;that he could notpromise them anything while the election was pendingunless the employees withdraw their union cards. Koz-lowski told Chambers he would talk to the employees.Kozlowski said he told the employees what BobChambers had said,and they said no way were theygoing to withdraw their union cards.He further testifiedthat prior to the union activity of the employees, Re-spondent met with the employees occasionally,such aswhen there was damage or an emergency.However, therecord evidence shows that prior to the 1988 election,Respondent undeniablymetwithemployees everyMonday.Kozlowski testified that prior to the election onMay 5,1988,whenever he was getting off, his supervi-sor,Gene Anderson,would frequently tell him BobChambers wants to see you. When he would go to thefront office of the trailer,he said Bob Chambers wouldtell him Respondent could not afford the Union becausethe Respondent was underbidding its competitors; thatBob Chambers would also ask him to talk to the menand see what he could do to help Respondent;and thatChambers would tell him he had a lot of faith in him andwas depending on him to talk to the men about joiningthe Union.Kozlowski further testified that on the day before theUnion election (May 4,1988), Bob Chambers asked himhow was he doing with the guys, and he said "Bob, yougot 10 no votes,"and Kozlowski"didwhat he coulddo." Kozlowski served as an observer for the Union onthe day of the election(May 5,1988). The parties stipu-lated that the ballot tally showed that of 17 eligiblevoters, 9 voted for the Union,4 against the Union, andthere were 4 challenged ballots.239ConclusionThe foregoing evidence is uncontroverted that afterthe representative petition was filed in 1986, SupervisorRobert(Bob) Chambers told Kozlowski and other em-ployees, individually and in groups,that they did notneed to be represented by the Union;that he could notnegotiate with them while the election was pending, butif they rescinded their union authorization cards he couldnegotiate with them;thatKozlowski thereafter had the1986 representative petition withdrawn,but since Cham-bers maintained that he could not afford to give the em-ployees a raise and remain competitive in the business,Kozlowski obtained new signed authorization cards fromthe employees in 1988,and gave them to the Union; thata few weeks later,Supervisor Mark Chambers told him,"your buddy Don Smith called from the Union Hall";that around Good Friday 1988, Bob Chambers met withKozlowski and discussed a list of benefits requested byKozlowski and the other employees;that Bob ChamberstoldKozlowski he could not promise them anythingunless the employees rescinded their union authorization;thatwhen Kozlowski told the employees what BobChambers said,they refused to rescind their union au-thorization;and that although Bob Chambers denied heasked Kozlowski to see if he could persuade the employ-ees to vote against the Union,and thereafter asked Koz-lowski how was he doing in that regard,Iwas persuadedby the demeanor of both witnesses,the frequent one-on-one discussions between them,as well as the circumstan-tial evidence of record,thatKozlowski's testimony wastruthful and Bob Chambers' denials were not. These fac-tors also make it clear that although management wascomplying with legal advice in many respects,the evi-dence strongly suggests it trusted Kozlowski a little,since it knew he was instrumental in having the first peti-tion withdrawn.Based on the foregoing credited evidence,I concludeand find that to the extent that Respondent(Bob Cham-bers) solicited Kozlowski to urge his fellow employees tovote against the Union,Respondent coerced its employ-ees in the exercise of their protected Section 7 rights, inviolation of Section 8(a)(1) of the Act.I further find that Kozlowski and his fellow employeesengaged in union organizing campaigns in 1986, andagain in the spring of 1988; that the Respondent (BobChambers and Mark Chambers)had knowledge of theemployee's union activity,and particularly,the leader-ship union and concerted activity of Richard Kozlowski,on behalf of his fellow employees in 1986,aswell as1988.Antiunion CampaignKozlowski testified that prior to the election MarkChambers posted some negative newspaper clippings onthewall about union officials going to jail for stealingfrom the Union;that union members were paying gang-sters, and that one unionized trucking enterprise(plant)closed.Bob Chambers acknowledged he engaged in anantiunion campaign within the realm of what he couldlegally do, and in accordance with advise from his legalcounsel.He acknowledged he posted cartoons and litera- 240DECISIONS OF THENATIONALLABOR RELATIONS BOARDture on the wall regarding plant closures, a strike by aunion, or where an employee was out of work if he didnot join the union.General Counsel'sExhibit 4 supportsthe testimony of Supervisor Bob Chambers. Chambersacknowledged he had conversations with Kozlowski andother employees,individually and in groups, prior to the1988 election,duringwhichtime he explained to themwhy management felt it did not need a union, and howimportant it was for the employees and management towork together as a team-one big family.He told themhe could not make any promises because it was unlawfulfor him to do so. However, Bob Chambers denied heever asked Kozlowski how he was going to vote in theunion election or how did it look, or what were the guysgoing to do.Bob Chambers also testified that he did not recallwhether he referred to employees who supported theUnion (Local 299) as disgruntled employees. However,after his recollection was refreshed with his affidavit, hesaid he stated in a letter to employees that "some slickunion salesmen with the help of one or two disgruntledemployees have been trying to discredit Cordin and sellyou a bag of empty union promises." When asked whowere the disgruntled employees,he said,"Ihad no ideawho was disgruntled or who was not."He said he "didnot have any one or two people in mind.. .but statedthere was a union sales person with one or two disgrun-tledemployees trying to discredit the Company byunionizing it."On further examination Chambers admitted he was notin favor of unionization of the Company; that the Com-pany campaigned against it, and did not want the Unionrepresenting the employees.He acknowledged he hashad previous experience with unions and particularly thisUnion,but once the Union was in, he said he did nothave any problem bargaining with it and he wouldcomply with his obligation to do so.ConclusionsBased on the above essentially undisputed and creditedevidence,I conclude and find that Respondent manifest-ed union animus in its antiunion campaign in the follow-ing respects:Telling Kozlowski his "buddy Don Smithcalled from the Union Hall," when the record does notshow that Smith was Kozlowski'sbuddy; asking Koz-lowski to persuade his fellow workers to vote against theUnion;Respondent'sacknowledgment that it was op-posed to the Union and that it posted literature on thewall about unfavorable experiences of unionization; andMr. Bob Chambers'acknowledgment that he referred toemployees who supported the Union as disgruntled em-ployees who worked with slickunion salesmen to dis-credit the Respondent,when the evidence fails to showthat any employees were trying to discredit Respondentby organizing the Union.C. Did Respondent Interrogate Employee LucianMaynard the Day Before the Election About How HeFelt About the Union and How Was He GoingtoVote?Richie Pate testified that while at work about 10:30 or11:00 a.m.,on May 4, 1988,the day before the election,Bob Chambers spoke to him about the election. BobChambers admitted he talked to Maynard and other em-ployees about the election but denied he talked to themthe day before the election (May 5, 1988).LucianMaynard worked for the Respondent for 3months until he was fired May 5, 1988. He testified thaton a Wednesday in late April 1988, he came to the termi-nal a day earlier to pickup his check.When he went tothe office of Bob Chambers, where Mark Chambers hadhis check, Mark Chambers asked him how he felt aboutthe Union and how was he going to vote in the upcom-ing election.Maynard said he told Mark Chambers hedid not have to tell him how he was going to vote, buthe ultimately told Mark Chambers he was going to voteagainst the Union. Mark Chambers denied he asked May-nard such questions about the Union and the election.Maynard further testified that he was at work the daybefore the election(May 4,1988) and while moving carsaround,Bob Chambers approached him and told him"you know, the Union don't care about young guys,"trying to persuade him to vote against the Union. BobChambers first denied he had such a conversation withMaynard because he said he was out of town on May 4,1988.However,when he was recalled to the stand, hesaidhewas out of town either Tuesday, May 3 orWednesday,May 4,he was not sure.When asked did he have a conversation with RichiePate about the Union on Tuesday, Wednesday, or Thurs-day before the election, Bob Chambers said:I can't tell you sitting here that 1 had a specific con-versation with anyone of the individual employees.I,throughout the weeks before the election I hadconversations with employees. If he is saying that Ihad a conversation on May 2rd, then may be hismemory is better than mine.I can't tell you I didn'thave that conversation.I'm sure I talked to Mr.Pate within a week before the election occurred.Conclusions on the Interrogation of LucianMaynardAlthough Lucian Maynard testified that in late April1988, Supervisor Mark Chambers asked him how he feltabout the Union and how was he going to vote in theupcoming election, I was not persuaded that Maynardwas testifying truthfully.Iwas persuaded that MarkChambers was at the terminal on May 4,Iwas not per-suaded by Maynard's demeanor nor by his uncorroborat-ed testimony that he was telling the truth about Markasking him how he felt about the Union and how was hegoing to vote. Mark Chambers denied he asked suchquestions of Maynard and I was persuaded not only byhis demeanor that he was telling the truth,but also bythe fact that management personnel were advised bylegal counsel about what they could or could not say to CORDIN TRANSPORTemployees pending the union election.Although the Re-spondent was opposed to unionization of its terminal, Ifind it difficult to believethat in spite of professionallegal advice,management, two brothers, would have soblatantly violated that adviceagainst their best interest.Also, Maynardwas not particularlytrustedand soughtafterby management for his influentialleadershipwiththe employees,as wasKozlowski. Aside fromRespond-ent solicitingKozlowski to urge employees to voteagainstthe Union,Respondent appears tohave compliedsubstantiallywiththe legaladvice ofits counsel.At least,the creditedevidenceof record shows that it tried toconduct an antiunion campaign withinthe limits of thelaw, about which theywere advised about not makingstatements or asking questionswhich were obviously inviolationof the Act. Moreover,Maynard wasfired bytheRespondentafterthe election and the nature andcause of his discharge are not at issue in thisproceeding.However,Maynard,as perhapsany employee who isfired,would probably not favor the employer, in allprobability, and would bemore susceptibleto testifyingagainst the interestof theRespondent.I therefore find that Supervisor Mark Chambers didnot interrogateMaynard about how he felt about theUnion and how washe going to vote inthe election. Ac-cordingly,in so far as the complaint allegesthatRe-spondent so interrogatedMaynard,such allegation is dis-missed.D. Respondent's Dischargeof RichardKozlowskiOn May 11,1988, 6 days after the election on May 5,1988,Kozlowski parked his truck and was approachedby fellow employees Richard Pate and Reggie Ham-mond.Theytold him Supervisor Mark Chambers wasoutside telling inspector Richard Poulson that Respond-ent was going to close down in 2 weeks.Richard Poul-son is not employed by Respondent,but is assigned toRespondent's terminal.Kozlowski testified that he wentto Poulson and asked him how did he learn what he toldPate and Hammond.Poulson said he was telling MarkChambers he was going to California to work,and Marksaid,"Well, it don't matter because we're gonna closedown in two weeks anyway."Poulson denied he ever told Kozlowski Cordin wasclosing down or that Mark Chambers had so advisedhim.However,he said Mark Chambers did tell him"business was slow on a day-by-day basis;that we couldall take a day off and probably stay off a couple ofweeks and go fishing and it wouldn'thurt nothing."Poulson further testified without dispute that about 6or 7 weeks before Kozlowski was discharged,he did tellKozlowski he had heard from other people in the yard(security guards)who was asking him what jobsite hewould be going to, or was he going to be laid off be-causeCordin Transport was closing down.About 3weeks before Kozlowski was discharged,Poulson saidRichard Pate asked him did he hear that Cordin wasclosing down and he told Pate he guessed it did notmatter because he would be assigned somewhere else re-gardless, but Cordin certainly put a lot of money into theterminal,to turn around and close it down for nothing.241Although there are discrepancies in the testimonial ac-counts of Poulson versus Kozlowski and Pate, it is atleast clear that Kozlowski had learned from Poulson thatthere was a fairly widespread rumor at the terminal thatCordin Transportwas closingdown in 2 weeks. Al-though Poulson denied he received his information aboutthe rumor from Mark Chambers,I am persuaded that itmay be reasonably inferred from Poulson's independentinspector'sposition that he did inform Kozlowski andPate that he had heard from reliable sources that CordinTransport was closing down in 2 weeks. This position issupported by the fact that Poulson acknowledged he hadheard the rumor from terminal guards.Kozlowski told Reggie Hammond he was going tofind out if Respondent was really going to close down.So Kozlowski got into his truck and went to FordMotor Company where he testified he knew they neededa man for work. When Kozlowski arrived at the FordCompany, he said he asked clerk Amelio in the presenceof Ruby Thompson,dispatcher for Ford Motor drivers,had he heard anything about Cordin Transport closingup in 2 weeks.Amelio and Ruby asked him why and hetold them what Mark Chambers'reportedly told Poul-son, and Poulson told himself,Hammond,and Pate.Amelio said, "well, we didn'thear anything about it."Kozlowski asked them about a job and then proceededto load his truck and prepared to return to the terminalyard.Meanwhile, while Kozlowski was loading his truck orbeforehe returned to the terminal, Respondent's terminalmanager, Gene Anderson,testified he had occasion to beat Ford West to do paper work shortly after Kozlowskileft the Ford office.When he (Anderson)entered Ford'soffice, he said he was approached by Ford representativeCraig Woods,Ruby Thompson,and Jerry Miglio, a yardperson. These are people with whom Anderson says hefrequently works, and while he was there,Craig Woodssaid,"Iheard Cordin Transport would be closing up intwo weeks." When he asked Woods what did he say,Woods repeated the statement and Ruby Thompson con-firmed she had heard the same thing.Anderson said hetold them that was news to him and Miglio further con-firmed they had heard the same thing.Anderson said heaskedWoods from whom did he hear such information,and Woods said from one of Cordin's truckdrivers, buthe refused to identify the driver.Kozlowski said when he returned to the terminal MarkChambers came out screaming,asking him did he sayanything over at Ford about Cordin closing down. Koz-lowski said,"Yes, I asked about a job, and I ask them ifCordin was closing down."Kozlowski was then instruct-ed by Anderson and Chambers not to talk to any person-nel at Ford West when he returned there that afternoon.He was advised to ignore everybody,get his paperwork,load up,and return to the terminal.Kozlowski compliedwith the order.When Kozlowski returned to the terminal, MarkChambers spoke with him. According to Mark Cham-bers,Kozlowski admitted that he told Ford people thatCordin Transport was closing down in 2 weeks. Howev-er,Kozlowski testified that he asked the Ford people 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad they heard that Cordin Transport was closing downin 2 weeks.I do not deem it very significant for my pur-poseswhether Kozlowski asked the Ford people hadthey heard Cordin Transport was closing down orwhether he stated that Cordin Transport was closingdown.However, I am persuaded by the fact that Koz-lowski and his fellow employees did not know, as amatter of fact,whether Cordin was closing down andwere earnestly interested in finding out whether the wellestablished rumor they had heard was a fact.On thisbasis,Iam persuaded that Kozlowski asked the Fordpeople whether they had heard that Cordin Transportwas closing down.Assuming he stated Cordin was clos-ing down,itisprobable that he did so as a tacticalmatter, to elicit a reaction from the Ford people, sincehe (Kozlowski)did not know whether the rumor wastrue, and was earnestly trying to learn whether or not itwas true.Nevertheless,Mark Chambers said he asked Koz-lowski how "in the hell" could he go to Cordin's maincustomer(FordMotor Company)and jeopardize his(Kozlowski's) job, his son's job,office staff, management,and hourly employees by telling Ford people that Cordinwas closing down.Chambers said Kozlowski told him hehad heard the rumor from other truckdrivers but did notidentify Poulson as the source of his information. Whentheir conference was over and Kozlowski went home forthe day, Mark Chambers said he called Woods and RubyThompson at Ford,and both of them verified that Koz-lowski had told them Cordin Transport was closingdown in 2 weeks.Later that day (May 11, 1988),Mark Chambers said hetalkedwith Jerry Clark at Ford and assured him thatCordin Transport was not closing down.Thereafter, hesaid he talked with legal counsel, Finkle, and told himwhat Kozlowski had done, and explained to him how hewanted to terminate Kozlowski.Finkle agreed andChambers prepared the discharge notice for Kozlowski.He said Bob Chambers was out of town at the time.Mark Chambers further testified that he had never toldKozlowski or anyone,nor had he ever heard anymember of management tell anyone that Cordin Trans-port was closing down.In fact, he testified that prior toMay 1988 Cordin purchased a new over-the-road 1987rig, and the Respondent had just built a 60- by 40-footbuilding in February at a cost of$17,000.Respondenthad also established a price with a trailer company to en-large its office staff trailer, and had just spent$5625 onfence improvement.He further testified that union activi-ty had nothing to do with the discharge of Kozlowskiand that his only reason for firing him on May 12 wasfor spreading false and malicious damaging informationto his primary customer,Ford Motor Company, whichCompany constitutes 50 to 60 percent of Respondent'sbusiness.He said when he gave Kozlowski the notice oftermination, Kozlowski called him "a son-of-a-bitch" forcausing him to drive all the way into the terminal to dis-charge him.Based on the foregoing evidence and reasons, I findthat Respondent(Mark Chambers) did not ask Maynardhow he felt about the Union and how he was going tovote in the upcoming election.Analysis and ConclusionsThe principal issues presented for determination are:1.Whether Respondent(Bob Chambers)coercedRichard Kozlowski in the exercise of his protected rightsby soliciting him to urge fellow employees to voteagainst the Union.As previously found under section B,supra, Respond-ent violated Section 8(a)(1) of the Act in this regard.2.Did Respondent discharge employee Richard Koz-lowski because of his concerted union activity on behalfof the Union?Respondent's Discharge of KozlowskiAs to whether Respondent discharged Kozlowski be-cause of his activities on behalf of the Union, the evi-dence of record substantiates that Respondent not onlyknew that Kozlowski was involved in both union cam-paigns, but it also knew he was an influential organizingleader in both the 1986 and 1988 campaigns. Thus, therecord is replete with evidence that Respondent hadknowledge of Kozlowski's concerted and union activitiesinApril and May 1988.The union election, in which the Union was victori-ous, was held on May 5, 1988. Six days later,on May 11,1988, employees Richie Pate, Reggie Hammond, andRichard Kozlowski learned from Inspector Gerald Poul-son that Respondent was closing its business in 2 weeks.Poulson was not a part of Respondent'smanagement, butan employee of Intermodal Technical Services (ITS) as-signed to Respondent's terminal to inspect incoming andoutgoing cargo for damage.In this capacity,Poulsonwas independent of Respondent's supervision but appar-ently he talked with or collaborated with management toan extent in performing his job.While the truth of whatPoulson told the employees may not have been fact, itwas not unreasonable for Kozlowski and his fellow em-ployees to be considerably curious about the authenticityof what they had heard,since it related to their job secu-rity.Under the circumstances,itdoes not appear unreason-able for Kozlowski,on behalf of himself and fellow em-ployees, to have made an effort to ascertain whether therumor they had heard about Respondent's closing wasauthentic.AlthoughKozlowski selected Respondent'smajor customer to ask whether it had heard that Re-spondent was closing,the evidence of record is clear thathis sole motive for asking the question represented anearnest effort on his part to learn whether the rumor wastrue and not to disparage Respondent'sbusiness. Sincethe rumor, if true, would have adversely affected work-ing conditions of the employees,the inquiry by Koz-lowski constituted protected concerted or union activity.The record is also barren of any evidence that Koz-lowski's question or even if he made it as a statement totheFord personnel was motivated by malice, or inanyway designed to be disloyal to Respondent, or to un-fairlydisparageRespondent'sbusinesswith the FordMotor Company.It is therefore clear that Kozlowski'sinquiry to Respondent's customer,the Ford Motor Com-pany, was protected activity. The law is well settled thatif an employee's inquiry or statements to a customer of CORDIN TRANSPORTthe employer dealt with working conditions,aswas thecase with Kozlowski's inquiry or statement here, the in-quiryor statement is protected concerted activity.NLRB v. Electrical Workers Local 1229,346 U.S. 464(1953);Allied Aviation Service Co.of NewJersey,248NLRB 229 (1980);andTaylorBusiness Services,256NLRB 567 (1981).It is also well established by law that an employee'sprotected activity does not lose its protection of the Actunless the manner in which the conduct of the employeewas expressed renders it unprotected.Mere inaccuracyor incorrect perception of working conditions by the em-ployee is not a sufficient reason to remove the activityfrom protection of the Act. R.J.Liberto,Inc.,235NLRB 1450, 1453 (1978).Nor does an employee's other-wise protected communication to an employer's custom-er forfeit protection of the Act simply because a part ofthe communication might embarrass the employer, or be-cause the employer may dislike the employee's choice offorum,unless the employee's communication constitutesdisparagement or vilification deliberately intended toimpugn the employer's operation.Allied Aviation Service,supra;Community Hospital of Roanoke Valley,220 NLRB217, 223(1975). In the instant case, the evidence does notshow that Kozlowski'scommunication with the FordMotor Company personnel manifested any intent ormotive to disparage or impugn the Respondent's oper-ation.Additionally,the truth or falsity of the employee'scommunication is not material to a determination as towhether the communication constituted disparagement totheemployer'soperation.Patterson-SargentCo.,115NLRB 1627, 1629(1956). In the instant case, not onlydoes the evidence fail to show that Kozlowski's commu-nication to the Ford Company personnel caused dispar-agement to Respondent's operation,but in fact,the evi-dence affirmatively shows that Kozlowski's communica-tion did not cause any disparagement to Respondent'soperation,because Respondent called Ford Motor offi-cials a few hours later, and assured them Respondentwas not going out of business.Consequently,although the Respondent contends itdischargedKozlowski on May 12, 1988, for spreadingfalse,malicious,and damaging information to its primarycustomer,the evidence of record fails to support thiscontention.In fact, it is without question here that Koz-lowski's communication to the Ford Company was ingood faith and was not maliciously uttered,or uttered tovilifyRespondent's operation.Certainly his communica-tion did not result in any damage to the Respondent'soperations.Respondent'sattempt to analogize Kozlowski's com-munication to the Ford Company with a communicationby another employee to one of Respondent's customers 3years ago is without merit.Respondent's contention is animpractical exaggeration of the facts and the results here,with the facts and the probable results in the prior caseby another former employee.It is therefore clear thatRespondent'scontended reason for discharging Koz-lowski is a mere pretext to conceal its real reason for dis-charging him, Kozlowski'sactivitieson behalf of theUnion.Delta Gas, Inc.,250 NLRB 168(1987);Louisiana243Council 17, State County Employees AFSCME,250NLRB 880 (1980); andAmericanShip Building Co.,380U.S. 300, 311 (1965).The evidence of recorddoesnot show that Kozlowskiwould havebeen dischargedby theRespondent,even inthe absenceof hisunion activity.Consequently, I do notfindWright Line,251 NLRB 1083 (1980), applicable tothe factsin the instant case.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Iwill recommend that it be or-dered to cease and desist from and that it take certain af-firmative actions designed to effectuate the policies ofthe Act.Having found that Respondent violated Section 8(a)(1)of the Act by soliciting the Charging Party to urgefellow employees to vote against the Union,theRe-spondent has interfered with,restrained,and coerced itsemployees in the exercise their rights guaranteed in S -tion 7 of the Act; and that by discriminatorily termi st-ing the employment of the Charging Party because o hisactivity on behalf of the Union,the Respondent violatedSection 8(a)(3) of the Act, the recommended Order= willprovided that it cease and desist from engaging in s\chunlawful conduct;and that it make Richard Kozlowskiwhole for any loss of earnings he may have sufferedwithin the meaning and within accord with the Board'sdecisions inF.W.Woolworth Co.,90 NLRB 289 (1950),New Horizons for the Retarded,283 NLRB 1173 (1987),3except as specifically modified by the wording of suchrecommended Order.On the basis of the above findings of fact and theentire record in this caseImake the followingCONCLUSIONS OF LAW1.By soliciting an employee to urge fellow employeesto vote against the Union, the Respondent restrained andcoerced employees in the exercise of their protectedrights, in violation of Section 8(a)(1) of the Act.2.By terminating the employment of the ChargingParty because of his activities on behalf of the Union, theRespondent discriminated in regard to hire and tenure ofemployment of employees,in violation of Section 8(a)(3)of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent,Cordin Transport,Inc.,Dearborn,Michigan,itsofficers,agents, successors, and assigns,shall1.Cease and desist from8 See generally IsisPlumbingCo, 138 NLRB 716 (1962).4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 244DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(a) Interferingwith,restraining,or coercing its em-ployees in the exercise of their protected rights by solic-iting them to urge fellow employees to vote against theUnion.(b)Discriminating against the hire, tenure,or terms orconditions of employment of employees,by discrimina-torily terminating their employment because of their ac-tivities on behalf of the Union.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recall and offer to reinstate Richard Kozlowski tohis former position or, if such position no longer exists,to a substantially equivalent position without prejudice tohis seniority or other rights previously enjoyed, andmake him whole for any loss of pay suffered by reasonof the discrimination against him, with interest, in themanner described in the remedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainsthim in any way.(c)Preserve and, on request,make available to theBoard or its agent,for examination and copying all pay-roll records, social security payment records,time cards,personal records and reports, and all other records neces-sary to analyze the amount of backpay due under thisOrder.(d) Post at Respondent'soffice and place of businesslocated at 2801 Schaefer,Dearborn,Michigan,the at-tachedNoticemarked "Appendix."5 Copies of saidnotice on forms provided by the Regional Director forRegion 7, after being signed by Respondent's authorizedrepresentative,shall be posted by it immediately upon re-ceipt, and maintained by Respondent for 60 consecutivedays in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shallbe taken byRespondent to ensure that saidnotice is not altered, defaced, or covered by any othermaterial.5 If this Orderis enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."(e)Notifythe Regional Director in writing within 20days from the date of thisOrder,what steps Respondenthas takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of their protected rights by so-liciting them to urgefellowemployees to vote againstthe Union.WE WILL NOTdiscriminate against the hire, tenure orterms or conditions of employment of employees,by dis-criminatorily terminating their employment because oftheir activities on behalf of the Union.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL recall and offer to reinstate Richard Koz-lowski to his former position,or if such position nolonger exists,to a substantially equivalent position with-out prejudice to his seniority or other rights previouslyenjoyed, and make him whole for any loss of pay suf-fered by reason of our discrimination against him, withinterest.WE WILL notify Richard Kozlowski in writing that wehave removed from our files any reference to his unlaw-fuldischargeand that thedischarge will not be usedagainst him in any.CORDIN TRANSPORT, INC.